Citation Nr: 1126627	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for irritable bowel syndrome (IBS), claimed as diarrhea.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea syndrome.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for irritability.

5.  Entitlement to service connection for hyperhydrosis, claimed as night sweats.

6.  Entitlement to service connection for myalgia, claimed as unspecified joint pain.  

7.  Entitlement to service connection for insomnia.

8.  Entitlement to a compensable rating for allergic rhinitis, claimed as sinus problems.  
ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2009 rating decision the RO granted the claim for service connection for irritable bowel syndrome and assigned a non compensable rating.  The RO also denied service connection for chronic fatigue syndrome, irritability, hyperhydrosis, myalgia, and insomnia.  A compensable rating for allergic rhinitis was also denied.

The Veteran submitted a timely Notice of Disagreement (NOD) on August 6, 2009 for the issue of a compensable rating for irritable bowel syndrome.  The Veteran subsequently submitted a second timely Notice of Disagreement (NOD) on August 31, 2009 for the issues of entitlement to service connection for chronic fatigue syndrome, irritability, hyperhydrosis, myalgia, insomnia; and for entitlement to a compensable rating for allergic rhinitis.  A Statement of the Case was issued in February 2010 for an increased compensable rating for IBS.  However, no Statement of the Case has been issued for service connection for chronic fatigue syndrome, irritability, hyperhydrosis, myalgia, and insomnia; and, for a compensable rating for allergic rhinitis.  Therefore, these issues are addressed in the REMAND portion of the decision below. 

In an August 2010 rating decision the RO denied the claim to reopen a claim for service connection for sleep apnea.  The Veteran submitted a timely Notice of Disagreement (NOD) in December 2010.  However, no Statement of the Case has been issued.  Therefore, this issue is addressed in the REMAND portion of the decision below. 

The issues of service connection for chronic fatigue syndrome, irritability, hyperhydrosis, myalgia, and insomnia; a compensable rating for allergic rhinitis; and the claim to reopen a claim for service connection for sleep apnea are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's IBS is manifested by no more than mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress and diarrhea: the evidence does not indicate that this disorder is manifested by moderate symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the service-connected IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for IBS is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   In February 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim of service connection for IBS, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Veteran further was informed of when and where to send the evidence. After consideration of the contents of the letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). Additionally notice of the five elements of a service-connection claim was provided in the VCAA notice letters provided to the Veteran in this case, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Board points out that the February 2009 VCAA notice letter was issued prior to the July 2009 rating decision currently on appeal.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159.

The RO provided the Veteran appropriate VA examination for his IBS in April 2009.  The examiner's report noted that the Veteran reported occasional wet, watery and brown liquid stool, usually occurring 1 to 2 times per week associated with 3 or 4 bowel movements per day.  Otherwise his bowel movements had been normal.  There was no evidence of hematochezia nor was his diarrhea associated with abdominal pain, nausea, vomiting, or abdominal cramping.  

The examination was adequate because it was based on a complete review of the claims folder and pertinent medical history, and because it addresses the rating criteria and describes the disability in sufficient detail to allow for rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

There is sufficient competent evidence to decide this claim.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected IBS warrants a higher disability rating.   

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. See 38 C.F.R. § 4.3.

The Veteran's service-connected IBS has been rated 0 percent disabling by the RO under the provisions of DC 7319.  38 C.F.R. § 4.114, DC 7319 (2010).

Diagnostic Code 7319 provides that a zero percent evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 
10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2010). 

In an April 2009 VA Gulf War Syndrome examination, the claims file was reviewed.  The Veteran described diarrhea going on since 1997 with occasional wet, watery and brown liquid stool, usually occurring 1 to 2 times per week associated with 3 or 4 bowel movements per day.  Otherwise his bowel movements were normal without evidence of hematochezia nor was it associated with abdominal pain, nausea, vomiting, or abdominal cramping.  The Veteran had previous studies of stool samples through his local doctor that have been negative.   He has had no GI evaluations such as barium enema, colonoscopy, upper GI, or gastroscopy.  The diagnosis was intermittent diarrhea, consistent with irritable bowel.

In his August 2009 notice of disagreement, the Veteran indicated that he suffered from frequent episodes of bowel disturbance with abdominal distress.  He experiences cramps and stated that he has to run to the restroom more than 4 times daily.

VA treatment records dated from January 2009 to April 2009 do not show significant complaints of irritable bowel syndrome.  There is a treatment note dated in May 2009 that indicates intermittent diarrhea consistent with irritable bowel syndrome.

The Veteran does not have the symptoms ordinarily associated with a greater or "moderate" irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  Although the Veteran maintains that he suffers from frequent episodes of bowel disturbance with abdominal distress, the Board finds his statement less credible than the findings of the April 2009 VA examination and the May 2009 VA treatment note.  The Veteran's statements made to the VA examiner are inconsistent with his August 2009 statement and there is no support in the treatment records to evaluate his irritable bowel syndrome as greater than mild.  The VA examination report and the VA treatment records outweigh the Veteran's August 2009 statement.

The Board concludes that his overall level of disability for the entire appeal period does not warrant a compensable rating.

Because evidence satisfying the criteria for an increased rating for irritable bowel syndrome is not of record, the preponderance of the evidence is against the Veteran's claim for benefits.  J.S. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected IBS is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's IBS with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In addition, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his IBS.  Indeed, it does not appear from the record that he has ever been hospitalized for IBS.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is nothing in the record which suggests that the Veteran's IBS has markedly impacted his ability to perform his job.  The Veteran indicated that he suffered from frequent episodes of bowel disturbance with abdominal distress, experiencing cramps and has to run to the restroom more than 4 times daily.  However at his VA examination he reported only occasional wet, watery and brown liquid stool.  Otherwise his bowel movements were normal and were not associated with abdominal pain, nausea, vomiting, or abdominal cramping.   There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The claim of entitlement to a compensable rating for irritable bowel syndrome (IBS), claimed as diarrhea is denied.


REMAND

In the July 2009 rating decision, the RO denied the claims of entitlement to service connection for chronic fatigue syndrome, irritability, hyperhydrosis, myalgia, and insomnia; and, a claim for a compensable rating for allergic rhinitis.  

In the July 2010 rating decision the RO denied a claim to reopen a claim for service connection for sleep apnea.  

The Veteran has submitted timely Notices of Disagreement (NODs) on the aforementioned issues but the RO did not issue Statements of the Case (SOC).   Remand is required so that SOCs can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran and his accredited representative a Statement of the Case addressing the issues of new and material evidence to reopen the claim of entitlement to service connection for sleep apnea; a compensable rating for allergic rhinitis; and, service connection for chronic fatigue syndrome, irritability, hyperhydrosis, myalgia, and insomnia.  The Veteran and his representative should be clearly advised of the time in which he must file a Substantive Appeal if he wants to continue an appeal with respect to these matters.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


